Case 3:19-cv-00589-REP-EWH Document 25 Filed 03/29/21 Page 1 of 3 PageID# 181




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              RicJ:unond Division
RAYMOND TIEDE,

       Petitioner,

v.                                               Civil Action No. 3:19CV589

JEFFREY CRAWFORD, et al.,

       Respondents.

                                     MEMORANDUM OPINION

       Raymond Tiede, an alien detainee proceeding prose, submitted

this petition pursuant to 28 U.S.C. § 2241 {"§ 2241 Petition," ECF

No.    1) .     In his     §   2241 Petition,    Tiede seeks release from the

custody of the United States Immigration and Customs Enforcement

{"ICE"), asserting that his continued detention is unlawful under

Zadvydas v. Davis, 533 U.S. 678 {2001), as it is unlikely that he

will be removed in the foreseeable future "because the embassy of

France has not and will not provide travel documentation."                   {§   2241

Pet.    7     {capitalization corrected) . )           For the reasons set forth

below, the action will be dismissed as moot.

        "A habeas corpus petition is moot when it no longer presents

a case or controversy under Article III, § 2, of the Constitution."

Aragon v.        Shanks,       144   F.3d 690,   691    {10th Cir.   1998)   {citing

Spencer v. Kemna, 523 U.S. 1, 7               (1998)).    No case or controversy

exists unless the petitioner has suffered an actual injury that

can "be redressed by a favorable judicial decision."                  Spencer, 523
Case 3:19-cv-00589-REP-EWH Document 25 Filed 03/29/21 Page 2 of 3 PageID# 182




U.S. at 7 {quoting Lewis v. Cont'l Bank Corp., 494 U.S. 472, 477

(1990)).

        On February 19, 2021, Respondents filed a NOTICE OF SUGGESTION

OF MOOTNESS.              {ECF No .    22 . )     Respondents note          that Tiede has

obtained the relief he sought in his§ 2241 Petition because, on

February 16, 2021, he was released from the custody of ICE pursuant

to an Order of Supervision.                     (Id. at 1.)

        "Where, as here, a petitioner does not challenge the legality

of his removal order but rather only seek [s]                             release from ICE

custody pending his removal, courts have held that the petitioner's

deportation or release from custody moots the petition."                                 Diawara

v. Sec'y of DHS, No. AW-09-2512,                       2010 WL 4225562, at *2             (D. Md.

Oct. 25, 2010)          (citations omitted); see Sayyah v. Farquharson, 382

F.3d 20, 22 n.1 (1st Cir. 2004)                   (noting that alien's release mooted

alien's        habeas      challenge       to     continued      detention);           Ishola   v.

Mukasey, No. PJM-08-1363, 2008 WL 7697071, at *1 (D. Md. Aug. 12,

2008)     (finding         that      petitioner's        §    2241     petition    challenging

continued detention pending removal was moot because petitioner

had     been    released       from     ICE      custody      pursuant     to     an    order   of

supervision), aff'd sub nom.                    Ishola v. Holder,          326 F. App'x 254

(4th Cir.        2009); Al-Salahi v.              Loiselle,      No.     2:06CV102,      2006 WL

2709682,        at   *2     (E. D.    Va. ·Sept.        19,    2006)     {concluding       same) .

Because Tiede is no longer in ICE custody, his§ 2241 Petition no

longer presents a case or controversy that this Court can address.

                                                   2
Case 3:19-cv-00589-REP-EWH Document 25 Filed 03/29/21 Page 3 of 3 PageID# 183




See Spencer,    523   U.S.     at   7   {quoting Lewis,    494   U.S.   at 477).

Accordingly, the action will be dismissed as moot.               The outstanding

motions {ECF Nos. 15, 16) will be dismissed as moot.

      The Clerk is directed to send a copy of Memorandum Opinion to

Tiede and counsel of record.

      It is so ordered.


                                                          /s/    /Uf
                                        Robert E. Payne
                                        Senior United States District Judge

Richmond, Virginia
Date: March .2:::!f..-, 2021




                                          3
